_____________

                                No. 96-1670NE
                                _____________

Millard Processing Services, a        *
Nebraska corporation,                 *
                                      *
                   Appellant,         *
                                      *   Appeal from the United States
     v.                               *   District Court for the District
                                      *   of Nebraska.
Tetra Laval Convenience Food,         *
Inc., formerly known as TW            *             [UNPUBLISHED]
Kutter, Inc., doing business as       *
TW Kutter, doing business as TW       *
Kutter/Koppens, *
                                      *
                   Appellee.          *
                                _____________

                        Submitted:   October 23, 1996

                          Filed: October 30, 1996
                                _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Millard Processing Services appeals an adverse grant of summary
judgment in this diversity action.     Having reviewed de novo the grant of
summary judgment, we find no error by the district court.           Because an
extended opinion would lack precedential value, we affirm the district
court without further discussion.    See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.